

Exhibit 10.25
AMENDED AND RESTATED PLEDGE AGREEMENT

    
AMENDED AND RESTATED PLEDGE AGREEMENT, dated as of 19th December, 2014 (as may
be amended, restated or otherwise modified from time to time, this “Agreement”),
made among XL Investments Ltd, a company organized under the laws of Bermuda
("XL Investments"), XL Re Ltd, a company organized under the laws of Bermuda
("XL Re") and XL Insurance (Bermuda) Ltd, a company organized under the laws of
Bermuda ("XL Insurance") ("XL Investments, XL Re and XL Insurance being referred
to collectively herein as the "Grantors" and individually as a "Grantor" and XL
Investments and XL Insurance being collectively referred to herein as the
"Guarantors") in favor of Citibank, N.A. (the "Bank").
Recitals:
A.XL Re has entered into (i) a Master Agreement—London Market Letter of Credit
Scheme, dated as of October 21, 1996, as amended, supplemented or otherwise
modified from time to time and (ii) an Insurance Letters of Credit—Master
Agreement, dated as of May 19, 1993, as amended, supplemented or otherwise
modified from time to time (together, the "Reimbursement Agreements") in favor
of the Bank pursuant to which XL Re has agreed to, among other things, reimburse
the Bank in connection with the issuance by the Bank from time to time of
letters of credit for its account (the "Letters of Credit"). Each of XL
Investments and XL Insurance is an affiliate of XL Re. XL Re is the account
party for the account of which Letters of Credit may be issued on behalf of any
of the Grantors. Accordingly, each Grantor will derive substantial direct and
indirect benefit from the issuance of Letters of Credit and the transactions
contemplated by the Reimbursement Agreements.
B.Each Guarantor has executed a guarantee agreement (the "Guarantee Agreement"),
pursuant to which the Guarantors guarantee, jointly and severally, the payment
in full of the obligations of XL Re under the Reimbursement Agreements.
C.In connection with the execution and delivery of the Reimbursement Agreements,
the Grantors and the Bank entered into a Pledge Agreement, dated as of December
18, 2001 (as amended, supplemented or otherwise modified from time to time, the
“Original Agreement”), to provide collateral security for the Letters of Credit
and the obligations under the Guarantee Agreement, and to induce the Bank to
extend credit under the Reimbursement Agreements.
D.The parties hereto wish to amend and restate the Original Agreement as set
forth herein.
E.Each Grantor acknowledges that the Bank will rely on this Agreement in issuing
Letters of Credit. Each Grantor further acknowledges that it has, independently
and without reliance upon the Bank or any representation by or other information
from the Bank, made its own credit analysis and decision to enter into this
Agreement.
NOW THEREFORE, in consideration of the terms, conditions and mutual promises set
forth herein, and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree that
effective as of the date set forth above, the Original Agreement shall be deemed
amended and restated in its entirety as follows:
Article I
Definitions
1.1. Definitions.
(a) Certain Definitions. Capitalized terms not otherwise defined herein shall
have the meanings given in the Reimbursement Agreements. In addition to the
other terms defined elsewhere in this Agreement, as used herein the following
terms shall have the following meanings:

1

--------------------------------------------------------------------------------



"Business Day" shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York, New York, Bermuda or London, England are
authorized or required by law to remain closed.
"Custodian" shall mean The Bank of New York Mellon, or any successor, or any
successor custodian appointed in accordance with the terms of Section 6.11
hereof.
"Custody Agreement" shall mean the Master Custody Agreement, dated March 22,
2012, among XLIT Ltd.and the Principals named therein (of which each of the
Grantors is one) and The Bank of New York Mellon as custodian, as it may be
amended, restated or otherwise modified from time to time with the consent of
the Bank or as entered into between the Grantors and a successor custodian in
connection with the appointment of a successor custodian in accordance with the
terms of Section 6.11 hereof.
"Designated Accounts" shall mean, collectively, the custodial securities
accounts maintained with the Custodian pursuant to terms of the Custody
Agreement and set forth on Exhibit A hereto and the related deposit account
number(s) referred to in the Custodian’s Acknowledgment (as defined below), as
it may be amended from time to time. Custodial securities account(s) and deposit
account(s) maintained by a Grantor with the Custodian may be designated as
Designated Accounts pursuant to a Pledge Supplemental; provided, however, that
no custodial securities account or deposit account may be a Designated Account
if any party to the Custody Agreement other than the Grantor maintaining such
account has any interest therein or in any securities entitlements or other
financial assets credited thereto. Exhibit A shall be amended to reflect each
addition or withdrawal of a securities account as a Designated Account."
"Distributions" shall mean all property, rights and interests of any kind or
nature (whether cash, securities or other) from time to time received,
receivable or otherwise distributed with respect to or in exchange for any
Collateral, including all cash, securities or other property received or
receivable as dividends, or as a result of any stock splits, reclassifications,
mergers or consolidations, or as any other distributions (whether similar or
dissimilar to the foregoing), or as a result of exercise of any options,
warrants or rights included in or associated with any, Collateral, or as
principal, interest or premium.
"Dollar Equivalent Amount" of any Qualifying Collateral shall mean (i) with
respect to any Qualifying Collateral denominated in a currency other than U.S.
Dollars, the amount of U.S. Dollars that would be required to purchase the
amount of such currency, based upon the then prevailing spot selling rate at
which the Bank offers to sell such currency for U.S. Dollars in the relevant
foreign exchange market and (ii) with respect to any Qualifying Collateral
denominated in U.S. Dollars, the market value of such Qualifying Collateral as
most recently determined at the time in question in accordance with Section
2.2(b).
"Event of Default" shall mean (a) a Grantor's failure to pay when due any
obligation owing by it to the Bank under either Reimbursement Agreement or this
Agreement, (h) a Grantor's failure to perform or observe any other term or
covenant of either Reimbursement Agreement or this Agreement or deliver any
document required to be delivered by it under either Reimbursement Agreement or
this Agreement, if such failure (other than a failure to comply with the
requirements of Section 2.2 hereof) shall not be remedied for a period of twenty
(20) days after written notice thereof to such Grantor from the Bank, (c) any
representation or warranty made by any Grantor in or in connection with either
Reimbursement Agreement or this Agreement or any amendment or modification of
either Reimbursement Agreement or this Agreement, or in any certificate or
financial statement furnished pursuant to the provisions of either Reimbursement
Agreement or this Agreement, shall prove to have been false or misleading in any
material respects as of the time made or furnished, (d) a decree or order by a
court having jurisdiction in the premises shall have been entered adjudging any
Grantor a bankrupt or insolvent, or approving as properly filed a petition
seeking reorganization of such Grantor under the Bermuda Companies Law or any
other similar applicable law, and such decree or order shall have continued
undischarged or unstayed for a period of 60 days; or a decree or order of a
court having jurisdiction in the premises for the appointment of an examiner,
receiver or liquidator or trustee or assignee in bankruptcy or insolvency of
such Grantor or a substantial part of its property, or for the winding up or
liquidation of its affairs, shall have been entered, and such decree or order
shall have continued undischarged and unstayed for a period of 60 days, (e) any
Grantor shall institute proceedings to be adjudicated as voluntary bankrupt, or
shall consent to the filing of a bankruptcy proceeding against it, or shall file
a petition or answer or consent seeking reorganization under the Bermuda
Companies Law or any other similar applicable law, or shall consent to the
filing of any such petition, or shall consent to the appointment of an examiner,
receiver or liquidator or trustee or assignee in bankruptcy or insolvency of it
or a substantial part or its property, or shall make an assignment

2

--------------------------------------------------------------------------------



for the benefit of the creditors, or shall admit in writing its inability to pay
its debts generally as they become due, or corporate or other action shall be
taken by such Grantor in furtherance of any of the aforesaid purposes, or (f)
any Grantor or any of its subsidiaries shall default (i) in any payment of
principal of or interest on any other obligation for borrowed money in principal
amount of $50,000,000 or more, or any payment of any principal amount of
$50,000,000 or more under Hedging Agreements, in each case beyond any period of
grace provided with respect thereto, or (ii) in the performance of any other
agreement term condition contained in any such agreement (other than Hedging
Agreements), under which any such obligation in principal amount of $50,000,000
or more is created, if the effect of such default is to cause or permit the
holder or holders of such obligation (or trustee on behalf of such holder or
holders) to cause such obligation to become due prior to its stated maturity or
to terminate its commitment under such agreement; provided that this clause (1)
shall not apply to secured indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such indebtedness.
"Hedging Agreement" shall mean any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.
"Investment Manager" shall mean, with respect to each Designated Account, any
investment manager appointed by the applicable Grantor to manage investment
decisions with respect to such Designated Account.
“Letter of Credit Value” means, in respect of each component of the Qualifying
Collateral, (a) (x) the market value of the Security or (y) the cash value, in
each case: (i) subject to the provisions of Schedules 1 and 2; and (ii)
multiplied by the percentage specified in the table set out in Schedule 1 under
the column headed “Letter of Credit Value” for that type of Security or for
cash; and if at any time there is more than one component part to the Qualifying
Collateral, the Letter of Credit Value for the Qualifying Collateral shall be
the sum of the Letter of Credit Values for each component part of the Qualifying
Collateral; or (b) such other amount calculated in such other manner as mutually
agreed upon from time to time by the Bank and Grantor.
"Lien of this Agreement" shall mean the security interest granted by this
Agreement.
“Person” shall mean any individual, sole proprietorship, partnership,
corporation, business trust, joint stock company, trust, unincorporated
organization, association, limited liability company, limited liability
partnership, institution, public benefit corporation, joint venture, entity or
governmental entity.
"Pledge Supplement" shall mean a supplement to this Agreement in the form of
Exhibit B hereto, executed by a Grantor for the purpose of designating one or
more securities accounts maintained by such Grantor with the Custodian as
Designated Accounts hereunder. Any Pledge Supplement delivered under this
Agreement may be delivered by facsimile transmission or electronic “.pdf” file,
with an original copy sent by regular mail.
"Secured Obligations" shall mean, collectively, (i) all obligations (whether or
not constituting future advances) from time to time of XL Re to the Bank under
or in connection with either Reimbursement Agreement, (ii) all obligations from
time to time of any Grantor to the Bank under or in connection with this
Agreement, in each case including all obligations to pay reimbursement
obligations, principal, interest, fees, indemnities or other amounts, and in
each case whether such obligations are direct or indirect, secured or unsecured,
joint or several, absolute or contingent, due or to become due, whether for
payment or performance, now existing or hereafter arising (including interest
and other obligations arising or accruing after the commencement of any
bankruptcy, insolvency, reorganization or similar proceeding with respect to any
Grantor or any other Person, or which would have arisen or accrued but for the
commencement of such proceeding, even if such obligation or the claim therefor
is not enforceable or allowable in such proceeding) and (iii) all obligations
from time to time of any Guarantor in respect of the Guarantee Agreement.


"UCC" shall mean the Uniform Commercial Code as in effect in the State of New
York on the date hereof.
(b) Certain Cross-References. The following terms are defined in this Agreement
in the Section or other place indicated: "Collateral" and “Custodian’s
Acknowledgment” in Section 2.1; “Collateral Value Requirement” in Section 2.2;
"Grantor", "Grantors" and "Guarantors" in the Preamble; "notices" in

3

--------------------------------------------------------------------------------



Section 6.3; “Qualifying Collateral” in Section 2.2; and “Guarantee Agreement”,
“Original Agreement” and "Reimbursement Agreements" in the Recitals.
1.2. UCC Definitions. Unless otherwise defined herein, terms defined in Articles
8 or 9 of the UCC shall have the same meanings in this Agreement.
Article II
The Security
2.1. Grant of Security. (a) As security for the full and timely payment and
performance of the Secured Obligations, each Grantor hereby assigns and pledges
to the Bank, and grants to the Bank, a security interest in, all right, title
and interest of such Grantor in, to and under the following, whether now or
hereafter existing or acquired (the "Collateral"):
(i)the Designated Account with respect to such Grantor and each security
entitlement (as such term is defined in Section 8-102(a)(17) of the UCC) from
time to time credited to such Designated Account and all financial assets (as
such term is defined in Section 8-102(a)(9) of the UCC) and all cash from time
to time deposited therein;
(ii)all claims and rights. of whatever nature which such Grantor may now have or
hereafter acquire against any third party(ies) in respect of any of the
Collateral described in this Section 2.1(a) (including any claims or rights in
respect of any security entitlements credited to an account of the Custodian
maintained at The Depository Trust Company or any other clearing corporation) or
any other securities intermediary (as such terms are defined in Section 8-102(a)
of the UCC);
(iii)all rights which such Grantor may now have or hereafter acquire against the
Custodian in respect of its holding and managing all or any part of the
Collateral; and
(iv)all proceeds (as such term is defined in Section 9-102(a) of the UCC) of any
of the foregoing.
(b) Concurrently with the execution of this Agreement, (i) each of the Grantors,
the Bank and the Custodian have executed and delivered Amendment No. 5 to the
Control and Consent Acknowledgment and Agreement Concerning Designated Accounts
dated as of December 18, 2001 (as amended, supplemented or otherwise modified
from time to time, the "Custodian's Acknowledgment").
(c) Each Grantor acknowledges that the Custodian is a securities intermediary
(as such term is defined in Section 8-102(a) of the UCC) for such Grantor; each
Grantor agrees with the Bank that notwithstanding any provision of this
Agreement or any other circumstance, the Bank shall have at all times control
(as defined in Section 8-106 of the UCC) of each Designated Account and the
Collateral, as confirmed in the Custodian's Acknowledgment, and shall be
authorized to direct the Custodian to comply with, and the Custodian shall
comply with, entitlement orders (as such term is defined in Section 8102(a) of
the UCC) originated by the Bank with respect to the Collateral without further
consent of any Grantor or any Investment Manager or any other person acting or
purporting to act for such Grantor.
(d) Each Grantor shall deliver, from time to time, to the Bank (with a copy to
the Custodian) a Pledge Supplement setting forth each additional Designated
Account, if any. Each Pledge Supplement, upon its delivery to the Bank, shall be
deemed to be incorporated in this Agreement. Any Pledge Supplement delivered
under this Agreement may be delivered by telecopier and will be effective when
so delivered, it being the intention of the parties that an "ink" copy thereof
will be sent (and the Grantors agree that they will send such "ink" copy)
promptly thereafter by regular mail or overnight courier.
2.2. Collateral Value, etc. (a) The Grantors shall cause Collateral of the type
specified in Schedule 1 (excluding any financial assets issued by Grantors, its
corporate parent, its affiliates and its subsidiaries or any other financial
instrument as determined by Bank) (the “Qualifying Collateral”) to be pledged as
Collateral so that at all times the Letter of Credit Value of such Securities
shall equal or exceed an amount equal to the aggregate amount of the then
outstanding Credits (the “Collateral Value Requirement”); and without limiting
the foregoing, if at any time the Grantors are not in compliance with the
requirements

4

--------------------------------------------------------------------------------



of this subsection (a), the Grantors shall within one Business Day cause
additional cash or Securities of the type specified in Schedule 1 to be held as
Collateral pursuant to Article II to the extent required to cause the Grantors
to be in compliance with this subsection (a). "Qualifying Collateral" is limited
to cash and securities in a Designated Account which are not subject to any
security interest or lien in favor of any person other than the security
interest of the Bank under this Agreement and the Custodian's Acknowledgment.
(b) In determining compliance by the Grantors with the Collateral Value
Requirement, the Bank may use any commercially reasonable valuation or
classification method determined by the Bank to be appropriate.
2.3. Substitution and Withdrawal, etc. (a) So long as no Event of Default has
occurred and is continuing, and the market value of the Qualifying Collateral
satisfies the Collateral Value Requirement and the Grantors are in compliance
with their obligations pursuant to the terms of Section 9(iii) of the
Custodian’s Acknowledgement, any Grantor may:
(i)substitute new Collateral for any existing Collateral, provided that, after
giving effect to any such substitution, the new Collateral has an equivalent
Letter of Credit Value to the substituted Collateral and the substituted
Collateral is transferred to, or already maintained in, Designated Accounts;
(ii) deliver additional Collateral to the Designated Accounts.
(iii)Any request by the Grantors not constituting an action described in
Sections 2.3(a)(i) or (ii) above shall require the written consent of the Bank;
provided, however, that the Bank shall not unreasonably withhold its consent to
a request not constituting an action described in Sections 2.3(a)(i) or (ii)
above if, before and after giving effect to such request, the Letter of Credit
Value of the Designated Account equals or exceeds the Collateral Value
Requirement.
(b)Whenever a Grantor substitutes new Collateral in place of existing Collateral
(such existing Collateral hereinafter referred to as "Replaced Collateral")
pursuant to and in compliance with the foregoing provisions of Section 2.3(a)(i)
hereof, or otherwise causes the sale, exchange or transfer of, or causes the
termination of the pledge of, Collateral, in each case with the prior written
consent of the Bank pursuant to Section 2.3(a)(iii) above, the Bank shall be
deemed to have released all right, title or interest in or to such Replaced
Collateral and such sold, exchanged, transferred or terminated Collateral (and
the proceeds thereof) arising hereunder. The sale, exchange or transfer of
Collateral in accordance with this Section 2.3(b) shall occur upon the
consummation of the sale or other transfer of ownership of such Collateral by a
Grantor to any third party or the consummation of a transfer of Collateral from
a Designated Account to another securities account maintained for such Grantor.
(c)(c) Upon payment and satisfaction in full of the Secured Obligations and
termination of the Reimbursement Agreements, the Bank shall promptly release to
the Grantors all of the Bank's right, title and interest in or to the Collateral
to the extent arising under or pursuant to this Agreement.
2.4. Delivery of Property. In the event that a Grantor receives any new
securities, instruments, documents or other property by reason of ownership of
the Collateral), such Grantor shall promptly deliver all such property to the
Custodian, to be held by the Custodian in the Designated Accounts of such
Grantor as part of the Collateral. Promptly upon receipt thereof, each Grantor
agrees to deliver to the Bank all documents evidencing such property, together
with appropriate bond, stock or other powers duly executed by such Grantor.
2.5. Investment Risk and Taxes. As between the Bank and the Grantors, the
Grantors shall bear the investment risk with respect to the Collateral, and the
risk of loss of, damage to, or the destruction of the Collateral, whether in
possession of, or maintained as a security entitlement by, or subject to the
control of, the Bank, the Custodian, a Grantor or another party, provided,
however, that nothing contained in this Section 2.5 shall release or relieve the
Custodian of its duties and obligations to Grantors or any other party under the
Custody Agreement or applicable law. Further, the Grantors shall promptly pay
all taxes, fees and charges of whatever kind or nature with respect to the
Collateral, all other taxes payable by any Grantor which, if unpaid, could
become a charge against the Collateral, and any stamp duty or tax payable with
respect to this Agreement. If the Grantors do not make such payments, then the
Bank may (but is in no way obligated to) pay such amounts for the account of the
applicable Grantor and any such amounts paid will be added to the amount of the
Secured Obligations.



5

--------------------------------------------------------------------------------



2.6. Continuing Agreement. This Agreement creates a continuing security interest
in the Collateral and shall continue in full force and effect until all Secured
Obligations have been paid in cash and performed in full and all Letters of
Credit have terminated, subject in any event to reinstatement in accordance with
Section 2.9. Upon the payment in cash and performance in full of all Secured
Obligations and termination of all Letters of Credit, the security interest
granted hereby shall terminate and all rights to the Collateral shall revert to
the applicable Grantor. Upon any such termination, the Bank will, at the
Grantors' request and expense, return to the applicable Grantor, without any
representations, warranties or recourse of any kind whatsoever, such of the
Collateral as then may be held by the Bank hereunder, and execute and deliver to
the applicable Grantor such documents as the such Grantor may reasonably request
to evidence such termination.


2.7. Rights and Interests of Bank Absolute. The obligations of each Grantor
under this Agreement are independent of the Secured Obligations, and a separate
action or actions may be brought and prosecuted against any Grantor regardless
of whether action is brought against any other Grantor or any other Person or
whether any other Grantor or any other Person is joined in any such action or
actions. The security interest granted hereby shall secure payment and
performance of the Secured Obligations strictly in accordance with the terms of
hereof, regardless of any law, regulation or order now or hereafter in effect in
any jurisdiction affecting the Secured Obligations (or the rights of the Bank or
any other Person with respect thereto). The security interest of the Bank
hereunder shall be absolute, unconditional and irrevocable and all other rights
and interests of the Bank hereunder, and all obligations of each Grantor
hereunder, shall be absolute and irrevocable, irrespective of any of the
following:
(a)any lack of legality, validity, enforceability, allowability (in a
bankruptcy, insolvency, reorganization, dissolution or similar proceeding, or
otherwise), or any avoidance or subordination, in whole or in part, of any of
the Secured Obligations;
(b)any change in the amount, nature, time, place or manner of payment or
performance of, or in any other term of, any of the Secured Obligations
(specifically including any increase in the Secured Obligations, whether
resulting from the extension of additional credit or otherwise);
(c)any taking, exchange, release, impairment or nonperfection of any Collateral,
or any taking, release, impairment or amendment or waiver of or consent to
departure from any guaranty or other direct or indirect security for any of the
Secured Obligations (it being understood that a release of Collateral in
accordance with the terms of this Agreement is not rendered ineffective by
reason of this Section 2.7(c));
(d)any manner of application of Collateral or other direct or indirect security
for any of the Secured Obligations, or proceeds thereof, to any of the Secured
Obligations, or any manner of sale or other disposition of any Collateral for
any of the Secured Obligations or any other assets of any Grantor;
(e)any impairment by the Bank or any other Person of any recourse of any Grantor
against the Bank or any other Person, or any other impairment by the Bank or any
other Person of the suretyship status of either Grantor;
(f)any bankruptcy, insolvency, reorganization, dissolution or similar proceeding
with respect to, or any change, restructuring or termination of the corporate
structure or existence of, any Grantor or any other Person;
(g)any failure of the Bank or any other Person to disclose to any Grantor any
information pertaining to the business, operations, condition (financial or
otherwise) or prospects of the other Grantors or any other Person, or to give
any other notice, disclosure or demand; or
(h)any other event or circumstance (including any right of set off, defense of
failure of consideration, breach of representation or warranty, statute of
frauds, bankruptcy, lack of capacity, statute of limitations, release, accord
and satisfaction or usury, and excluding only the defense of full, strict and
indefeasible payment and performance) that might otherwise constitute a defense
available to, a discharge of, or a limitation on the obligations of, any Grantor
or a guarantor or surety.

6

--------------------------------------------------------------------------------





2.8. Waivers, etc. Each Grantor hereby irrevocably waives any defense to or
limitation on its obligations under this Agreement arising out of or based upon
any matter referred to in Section 2.7 and, without limiting the generality of
the foregoing, any requirement of promptness, diligence or notice of acceptance,
any other notice, disclosure or demand with respect to any of the Secured
Obligations and this Agreement, any requirement of acceptance hereof, reliance
hereon or knowledge hereof by the Bank, and any requirement that the Bank
protect, secure, perfect or insure any lien or any property subject thereto or
exhaust any right or take any action against any other Grantor or any other
Person or any direct or indirect security for any of the Secured Obligations.


2.9. Reinstatement. This Agreement shall continue to be effective, or be
automatically reinstated, as the case may be, if at any time payment of any of
the Secured Obligations is avoided, rescinded or must otherwise be returned by
the Bank for any reason, all as though such payment had not been made.
2.10. No Stay. Without limiting the generality of any other provision of this
Agreement, if any acceleration of the time for payment or performance of any
Secured Obligation, or any condition to any such acceleration, shall at any time
be stayed, enjoined or prevented for any reason (including stay or injunction
resulting from the pendency against any Grantor or any other Person of a
bankruptcy, insolvency, reorganization, dissolution or similar proceeding), each
Grantor agrees that, for purposes of this Agreement and its obligations
hereunder, at the option of the Bank such Secured Obligation shall be deemed to
have been accelerated and such condition to acceleration shall be deemed to have
been met.
2.11. Subrogation, etc. Any rights which any Grantor may have or acquire by way
of subrogation, reimbursement, restitution, exoneration, contribution or
indemnity, and any similar rights (whether arising by operation of law, by
agreement or otherwise), against any other Grantor or any other Person, arising
from the existence, payment, performance or enforcement of any of the
obligations of any Grantor under or in connection with this Agreement, shall be
subordinate in right of payment to the Secured Obligations, and such Grantor
shall not exercise any such rights until all Secured Obligations have been paid
in cash in full and all Letters of Credit shall have terminated. If,
notwithstanding the foregoing, any amount shall be received by any Grantor on
account of any such rights at any time prior to the time at which all Secured
Obligations shall have been paid in cash and performed in full and all Letters
of Credit shall have terminated, such amount shall be held by such Grantor in
trust for the benefit of the Bank, segregated from other funds held by such
Grantor, and shall be forthwith delivered to the Bank in the exact form received
by such Grantor (with any necessary endorsement), to be held as additional
Collateral. The forgoing will not, so long as no Event of Default has occurred
and is continuing, preclude any Grantor from receiving and retaining amounts
paid to it by a Person pursuant to a separate agreement between such Grantor and
such Person, which separate agreement provides to such Grantor no subrogation
rights under any document referred to herein.
Article III
Representations and Warranties
Each Grantor hereby represents and warrants to the Bank as follows:
3.1. Title. Such Grantor is the legal and beneficial owner of the Collateral
(other than the Collateral of which any other Grantor is the legal and
beneficial owner), free and clear of any lien, security interest, option or
other charge or encumbrance, except for the security interest under this
Agreement in favor of the Bank securing the Secured Obligations and the
Custodian's right of set-off described in Section 4 of the Custodian's
Acknowledgment. No effective financing statement or other item similar in
effect, and no control agreement, in each case covering any Collateral is or
will be on file in any recording office or otherwise in effect, except such as
may be filed or made in favor of the Bank relating to this Agreement.
3.2. Validity, Perfection and Priority. This Agreement creates a valid security
interest in the Collateral in favor of the Bank securing the Secured
Obligations, which security interest is, and will be, prior to all other liens,
security interests, options or other charges or encumbrances subject, however,
to the Custodian's right of set-off described in Section 4 of the Custodian's
Acknowledgment. .

7

--------------------------------------------------------------------------------





3.3. Governmental Approvals and Filings. Other than the filing of this Agreement
with the Registrar of Companies in Bermuda, no authorization, approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body is or will be necessary (a) for the grant by such Grantor of the
security interest in the Collateral hereunder or for the execution, delivery or
performance of this Agreement by such Grantor, (b) to ensure the validity,
perfection or priority of the security interest in the Collateral granted
hereunder, or (c) for the exercise by the Bank of any of its rights or remedies
hereunder, except as may be required in connection with a disposition of
Collateral constituting securities by laws affecting the offering and sale of
securities generally.
3.4. Powers; Enforceability; etc. Such Grantor has, and will at all times have,
the necessary power to enable it to execute and deliver this Agreement and
perform the obligations expressed to be assumed by it under this Agreement and
its execution, delivery and performance of this Agreement do not violate its
charter or by-laws or any applicable law or regulation or any contract or
agreement to which it is a party. This Agreement constitutes the legal, valid
and binding obligation of such Grantor, enforceable in accordance with its
terms, except that (A) the enforceability thereof may be subject to bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or other similar
laws now or hereafter in effect relating to or affecting creditors' rights or
remedies generally and (B) the remedy of specific performance and injunctive and
other forms of equitable relief may be subject to equitable defenses and the
discretion of the court before which any proceeding therefor may be brought.
3.5. Names, etc. Intentionally Omitted.
3.6. Margin Stock. None of the Collateral constitutes "margin stock," as that
term is used in Regulations T, U or X of the Board of Governors of the Federal
Reserve System, as amended from time to time.
Article IV
Covenants
4.1. Books and Records. Each Grantor shall, and shall cause the Custodian to (a)
keep complete and accurate books and records concerning the Collateral and, at
the request of the Bank from time to time, permit the Bank or its
representatives to inspect and copy such books and records, (b) at the request
of the Bank from time to time, permit the Bank or its representatives to inspect
any Collateral not in the possession of the Bank, and (c) furnish to the Bank
such information and reports in connection with the Collateral at such times and
in such form as the Bank may reasonably request. The Bank shall have the right
to examine and verify the Collateral from time to time, and such Grantor shall,
and shall cause the Custodian to, cooperate with the Bank in such examination.
4.2. Transfers and Other Liens.
(a)Transfers. No Grantor shall sell, assign, transfer or otherwise dispose of
any Collateral (voluntarily or involuntarily, by operation of law or otherwise),
except as permitted by Section 2.3 hereof.
(b)Other Liens. No Grantor shall create or permit to exist any lien, security
interest, option or other charge or encumbrance on any Collateral (voluntarily
or involuntarily, by operation of law or otherwise), except for the security
interest under this Agreement in favor of the Bank securing the Secured
Obligations and the Custodian's right of set-off described in Section 4 of the
Custodian's Acknowledgment.


4.3. Change in Name, Office, etc. Each Grantor shall (a) not, without at least
30 days prior written notice to the Bank, have, use or be known by any corporate
or fictitious name or trade name (other than its corporate name as of the date
hereof), nor be the subject of any merger, consolidation or other corporate
reorganization, nor otherwise change its name, identity or corporate structure,
(b) give 30 days notice to the Bank of any change in its chief executive office
(which on the date hereof is with respect to each Grantor, O’Hara House, One
Bermudiana Road, Hamilton HM08 Bermuda) and the offices (whether maintained by
such Grantor or otherwise) where books and records relating to the Collateral
are kept (which on the date hereof are such Grantor's office at the aforesaid
address and the office of the Custodian at One Mellon Bank

8

--------------------------------------------------------------------------------



Center, Pittsburgh, PA 15258) and (c) maintain its jurisdiction of incorporation
and its chief executive office in Bermuda.
4.4. Certain Covenants.
(a) Voting Rights.
(i)General. Subject to Section 4.4(a)(ii), each Grantor shall be entitled to
exercise all voting and other consensual rights pertaining to the Collateral;
provided, that no Grantor shall exercise or refrain from exercising any such
right if such action would (A) conflict with any provision of this Agreement, or
(B) impair the value of any Collateral or impair the interest or rights of any
Grantor or the Bank.
(ii)Certain Rights of Bank If an Event of Default has occurred and is
continuing, the Bank may from time to time give notice to the Grantors revoking
in whole or in part the rights of the Grantors under Section 4.4(a)(i). If and
to the extent such notice has been given, all voting and other consensual rights
pertaining to the Collateral shall thereupon be vested in the Bank, who shall
thereafter have the sole right to exercise or refrain from exercising such
rights.
(iii)Proxies, etc. The Bank shall, if necessary, execute and deliver to the
Grantors such proxies and other instruments as the Grantors may reasonably
request for the purpose of enabling each Grantor to exercise the voting and
other consensual rights which it is entitled to exercise pursuant to Section
4.4(a)(i). Each Grantor hereby grants the Bank an irrevocable proxy, with full
power of substitution, coupled with an interest, to exercise all voting and
other consensual rights pertaining to the Collateral, exercisable if and to the
extent that the Bank is entitled to exercise such rights pursuant to Section
4.4(a)(ii). All third parties are entitled to rely conclusively on a
representation by the Bank that it is entitled to exercise such power of
attorney.
(b) Distributions.
(i)General. Subject to Section 4.4(b)(ii), the Grantors shall be entitled to
receive and retain all Distributions.
(ii)Certain Rights of Bank If an Event of Default has occurred and is
continuing, all rights of any Grantor to receive and retain the Distributions
that it would otherwise be authorized to receive and retain pursuant to Section
4.4(b)(i) shall automatically cease, and all such rights shall thereupon vest in
the Bank. Such Distributions shall be Collateral, and shall be forthwith
delivered to the Custodian to hold as such.
(iii)Payment Over. If any Grantor receives any payment or property which,
pursuant to Section 4.4(b)(ii), it is not entitled to retain, such payment or
property shall be received in trust for the benefit of the Bank, shall be
segregated from other funds and property of such Grantor, and shall be forthwith
delivered to the Custodian as Collateral in the same form as so received (with
any necessary endorsement).


4.5. Further Assurances.
General. Each Grantor shall from time to time, at its expense, promptly execute
and deliver all further instruments and agreements, and take all further
actions, that may be necessary or appropriate, or that the Bank may reasonably
request, in order to perfect or protect any assignment, pledge or security
interest granted or purported to be granted hereby or to enable the Bank to
exercise or enforce its rights and remedies hereunder. Without limiting the
generality of the foregoing, each Grantor will execute and file such financing
or continuation statements, or amendments thereto, and such other instruments or
notices, as may be necessary or desirable, or as the Bank may request, in order
to perfect and preserve any assignment, pledge or security interest granted or
purported to be granted hereby.
(a)Filings, etc. Each Grantor hereby authorizes the Bank to file this Agreement
with the Registrar of Companies in Bermuda and to file one or more financing or
continuation statements, and amendments thereto, relating to any Collateral
without the signature of such Grantor where permitted by law. A photocopy or
other reproduction of this Agreement or any financing statement covering any
Collateral shall

9

--------------------------------------------------------------------------------



be sufficient as a financing statement or other filing required to perfect a
security interest in the Collateral where permitted by law, it being understood
that the filing of an original of this Agreement or a certified copy thereof
with the Registrar of Companies in Bermuda is required to perfect the security
interest granted hereunder.
Article V
Certain Rights and Remedies of the Bank
5.1. Bank May Perform. If any Grantor fails to perform any obligation under or
in connection with this Agreement, the Bank may itself perform or cause
performance of such obligation, and the expenses of the Bank incurred in
connection therewith shall be payable by the Grantors pursuant to Section 6.4.
The Bank may from time to time take any other action which the Bank deems
necessary or appropriate for the maintenance, preservation or protection of any
of the Collateral or of its security interest therein.
5.2. No Duty to Exercise Powers. The powers of the Bank under and in connection
with this Agreement are solely to protect its interest in the Collateral and
shall not impose any duty upon it to exercise any such powers.
5.3. Duties of Bank. Except for exercise of reasonable care in the custody and
preservation of any Collateral in its possession and accounting for moneys
received by it pursuant to this Agreement, the Bank (in its capacity as such)
shall have no duty as to any Collateral. In any event the Bank (a) shall have no
duty to take any steps to preserve rights against prior parties or any other
rights pertaining to any Collateral, (b) shall have no duty as to ascertaining
or taking action with respect to calls, conversions, exchanges, tenders,
maturities or other matters pertaining to any Collateral, whether or not the
Bank has any knowledge of such matters, and (c) shall not be liable for any
action, omission, insolvency or default on the part of any agent or custodian
(other than the Bank) appointed by the Bank in good faith. The Bank shall be
deemed to have exercised reasonable care in the custody and preservation of
Collateral in its possession if it takes such action for such purpose as the
Grantors request in writing from time to time (but failure to take any such
action shall not in itself be deemed necessarily a failure to exercise
reasonable care or evidence of such failure). Subject only to the performance by
the Bank of its duties set forth in this Section 5.3, risk of loss, damage and
diminution in value of the Collateral, of whatever nature and however caused,
shall be on the Grantors.
5.4. Remedies. Upon the occurrence of an Event of Default, the Bank shall have
all the rights and remedies available to it under law or at equity, including
those of a secured party under the UCC (whether or not, to the extent permitted
by applicable law, the UCC is in effect in the jurisdiction where the rights and
remedies are asserted) or applicable commercial or other law, and may
immediately exercise any and all such rights and remedies whether or not the
Bank has made any demand of the Grantors, taken any action of any nature against
the Grantors or resorted to any other collateral which the Bank may have with
respect to the Secured Obligations, all as the Bank shall, in its sole
discretion, determine. Upon the occurrence of an Event of Default, the Bank
shall have the right to cause the Collateral to be reregistered in the Bank's
sole name or the name of it's nominee and shall have the right, to the fullest
extent permitted by applicable law, to direct the Custodian to sell all or any
part of the Collateral in a commercially reasonable manner upon any exchange or
at any public or private sale at the option of the Bank at any time or times
without advertisement or demand or notice to the Grantors (all of which are
hereby waived), except such notice as is required by applicable statute and
cannot be waived; with the right on the part of the Bank or its nominee to
become the purchaser thereof at any such sale (unless prohibited by statute).
Without limiting the generality of the foregoing, it is contemplated that the
Bank will use good faith efforts to refrain from causing the Custodian to
liquidate substantially more securities constituting Collateral than the Bank
determines or estimates are necessary to generate the cash amounts referred to
in the second sentence of Section 5.6 hereof, it being understood that, without
limiting the generality of Section 5.3 or the preceding sentence, the Bank shall
have no obligation or liability to any Grantor on account of liquidations of
such securities yielding proceeds in excess of such cash amounts and the Bank
shall not have responsibility to marshal assets or otherwise refrain from
exercising its sole and absolute discretion in determining when to sell
Collateral and which Collateral to sell. If any notification of intended sale of
any of the Collateral is required by law, such notification shall be deemed
reasonable if made in accordance with Section 6.3 hereof at least five days
before such sale. It is understood that the Bank may cause the Custodian to
dispose of the Collateral or any of it through any of the Bank's securities
brokerage affiliates. The Bank shall be deemed to have exercised reasonable care
in the custody and preservation of the Collateral if the Collateral is accorded
treatment substantially equal to that which the

10

--------------------------------------------------------------------------------



Bank accords its own property, it being understood that the Bank shall not have
any responsibility for taking any necessary steps to preserve rights against
parties with respect to the Collateral. In no event shall the Bank be deemed a
trustee of or fiduciary in respect of the Collateral. The proceeds of each
collection, sale or other disposition under this Section 5.4 shall be promptly
applied in accordance with Section 5.6 hereof. Each of the Grantors recognizes
that, by reason of certain prohibitions contained in the Securities Act of 1933,
as amended, and applicable state securities laws, the Bank may be compelled,
with respect to any sale of all or any part of the Collateral, to limit
purchasers to those who will agree, among other things, to acquire the
Collateral for their own account, for investment and not with a view to the
distribution or resale thereof.
5.5. Appointment of Bank as Attorney-in-Fact. Each Grantor hereby appoints and
constitutes the Bank, its successors and assigns, as such Grantor's agent and
attorney-in-fact for the purpose of effecting, perfecting, and continuing the
grant of security interest in the Collateral to the Bank under this Agreement
and the exercise of the Bank's rights and remedies upon the occurrence of an
Event of Default hereunder and taking any action or executing any document or
instrument that the Bank deems necessary or convenient for such purpose,
including the power to endorse and deliver checks, notes and other instruments
for the payment of money in the name of and on behalf of such Grantor, to
endorse and deliver in the name of and on behalf of such Grantor securities or
other certificates and execute and deliver in the name of or on behalf of such
Grantor instruments to the issuers of uncertificated securities and to execute
and file in the name of and on behalf of such Grantor financing statements,
mortgages, charges or similar documents and continuations and amendments
thereto. This appointment is coupled with an interest and is irrevocable and
will not be affected by the bankruptcy or insolvency of such Grantor or any
circumstances whatsoever. Each Grantor agrees that the Custodian, each
Investment Manager, the issuers of any Collateral or any registrar or transfer
agent shall be entitled to accept the provisions hereof as conclusive evidence
of the Bank's rights to effect any transfer pursuant to this Agreement and the
authority granted to the Bank hereunder, notwithstanding any other notice as
direction to the contrary heretofore or hereinafter given by such Grantor or any
other party.
5.6. Application of Payments. All cash held by the Bank as Collateral and all
cash proceeds received by the Bank in respect of any sale of, collection from,
or other realization upon any of the Collateral, may in the discretion of the
Bank be held by the Bank as collateral for the Secured Obligations, or then or
at any time thereafter applied (after payment of any amounts payable to the Bank
pursuant to Section 6.4) in whole or part by the Bank to the Secured Obligations
(whether or not then due) in such order as the Bank may elect, but not in
contravention of the express terms hereof. If and when all Secured Obligations
shall have been paid in cash in full and all Letters of Credit shall have
terminated, any surplus of such cash or cash proceeds held by the Bank shall be
paid over to the Grantors or as otherwise required by law. If the proceeds of
sale, collection or other realization of or upon the Collateral pursuant to this
Section 5.6 hereof are insufficient to cover the costs and expenses of such
realization and the payment in full of the Secured Obligations, the Grantors
shall remain liable for any deficiency.
Article VI
Miscellaneous
6.1. Amendments, etc. No amendment to or waiver of any provision of this
Agreement, and no consent to any departure by any Grantor herefrom, shall in any
event be effective unless in a writing manually signed by the Bank. Any such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.
6.2. No Implied Waiver; Remedies Cumulative. No delay or failure of the Bank in
exercising any right or remedy under this Agreement shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right or remedy
preclude any other or further exercise thereof or the exercise of any other
right or remedy. The rights and remedies of the Bank under this Agreement are
cumulative and not exclusive of any other rights or remedies available
hereunder, under any other agreement, at law, or otherwise.
6.3. Notices. Unless otherwise specified in this Agreement, notices shall be in
writing and shall be effective, if to a Grantor, when received by such Grantor
c/o XL Group plc, Treasury Department, XL House, 8 St. Stephen’s Green, Dublin
2, Ireland, Attn: Vice President, Corporate Treasury and, if to the Bank, when
received at 388 Greenwich Street, 22nd Floor, New York, NY 10013 Attn: Mike
Taylor, or, in any

11

--------------------------------------------------------------------------------



case, such other address as the Bank, on the one hand, or any of the Grantors,
on the other hand, may notify the other in writing. The Grantors and the Bank
further agree that, if any notice given by a party triggers an obligation on the
part of the party receiving the notice which requires an affirmative action to
be taken by such receiving party within five Business Days of the receipt of
such notice, then such notice shall be given by telecopier.
6.4. Indemnity and Expenses.
(a)Indemnity. Each Grantor agrees, jointly and severally, to indemnify the Bank
from and against any and all claims, losses, liabilities and expenses (including
reasonable attorney's fees and expenses) arising out of or resulting from this
Agreement (including, without limitation, enforcement of this Agreement), except
claims, losses, liabilities and expenses resulting solely from the gross
negligence or willful misconduct of the Bank.
Expenses. Each Grantor agrees, jointly and severally, to pay upon demand to the
Bank the amount of all reasonable fees and expenses, including the reasonable
fees and expenses of its counsel (which, in any event, shall be limited to one
counsel in any one jurisdiction) and of any experts and agents, which the Bank
may incur in connection with (i) the administration of this Agreement, (ii) any
Event of Default and any enforcement or collection proceeding resulting
therefrom, including, without limitation, all manner of participation in or
other involvement with (x) bankruptcy, insolvency, receivership, foreclosure,
winding up or liquidation proceedings, or any actual or attempted sale, or any
exchange, enforcement, collection, compromise or settlement in respect of any of
the Collateral, and for the care of the Collateral and defending or asserting
rights and claims of the Bank in respect thereof, by litigation or otherwise,
(y) judicial or regulatory proceedings and (z) workout, restructuring or other
negotiations or proceedings (whether or not the workout, restructuring or
transaction contemplated thereby is consummated), (iii) the enforcement of this
Section 6.4 or (iv) the failure by any Grantor to perform or observe any of the
provisions hereof; provided that the Grantors shall not be liable for any fees
and expenses resulting solely from the gross negligence or willful misconduct of
the Bank. All such fees and expenses shall be Secured Obligations entitled to
the benefits of the collateral security provided pursuant to Section 2.1 hereof.
Without limiting the foregoing, the Grantors shall pay and reimburse the Bank on
demand for all reasonable fees and expenses incurred by them in liquidating the
Collateral pursuant hereto.
6.5. Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto with respect to the subject matter hereof and supersedes all
prior and contemporaneous understandings and agreements.
6.6. Survival. The obligations of each Grantor under Sections 2.5, 2.9 and 6.4
shall survive termination of this Agreement and all other events and conditions
whatever. All representations and warranties of the Grantors contained in or
made in connection with this Agreement shall survive, and shall not be waived
by, the execution and delivery of this Agreement, any investigation by or
knowledge of the Bank, any extension of credit, termination of this Agreement,
or any other event or circumstance whatever.
6.7. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, and all such counterparts shall
constitute but one and the same agreement. Delivery of an executed signature
page of this Agreement by facsimile transmission or electronic “.pdf” file shall
be effective as delivery of a manually executed counterpart hereof.
6.8. Severability. If any one or more of the provisions hereof or in any other
related document should for any reason be invalid, illegal, or unenforceable in
any respect, the validity, legality, or enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby, and such invalid, illegal, or unenforceable provision shall be deemed
modified to the extent necessary to render it valid while most nearly preserving
its original intent.
6.9. Construction. In this Agreement, unless the context otherwise clearly
requires, references to the plural include the singular, the singular the
plural, and the part the whole; the neuter case includes the masculine and
feminine cases; and "or" is not exclusive. In this Agreement, any references to
property (and similar terms) include an interest in such property (or other item
referred to); "include," "includes," "including" and similar terms are not
limiting; and "hereof," "herein," "hereunder" and similar terms refer to this
Agreement as a whole and not to any particular provision. Section and other
headings in this Agreement are for reference

12

--------------------------------------------------------------------------------



only and shall not affect the interpretation of this Agreement in any respect.
Section and other references in this Agreement are to this Agreement unless
otherwise specified.
6.10. Successors and Assigns. This Agreement shall be binding upon each Grantor
and its successors and assigns, and shall inure to the benefit of and be
enforceable by the Bank and its successors and assigns.
6.11. Successor Custodian. The Grantors may appoint a successor Custodian upon
no less than 60 days prior written notice to the Bank, which successor Custodian
shall become the Custodian for all purposes of this Agreement upon establishing
securities accounts which will become Designated Accounts, receiving all
Collateral required to be deposited to such securities accounts and crediting
such Collateral to such securities accounts; provided that (i) such successor
Custodian shall be an institution qualified to maintain securities accounts for
customers or depositors and to perform the functions of a securities
intermediary with respect to the Collateral, of recognized national standing as
a securities intermediary and custodian, and have a capitalization of not less
than $500,000,000, (ii) such successor Custodian shall have its principal place
of business in the United States, which principal place of business shall be
located in, and the securities accounts shall be maintained in, a jurisdiction
which has enacted the 1994 revisions to Article 8 and the 2000 revisions to
Article 9 of the Uniform Commercial Code, (iii) such successor Custodian shall
have the ability to, and shall have agreed to, provide electronic access to the
Designated Accounts and/or valuation reports to the Bank and the Grantors when
requested to do so, which may be as frequently as daily and (iv) such successor
Custodian shall have entered into and provided a custodian acknowledgment in
favor of the Bank and such other agreements and documentation which are
reasonably required by the Bank, all in form and substance reasonably
satisfactory to the Bank; provided further that upon the occurrence and during
the continuance of an Event of Default, the Bank shall have the absolute right
at any time to appoint itself as successor Custodian. In the event the Bank
appoints itself as successor Custodian as set forth above, (i) the Grantors
shall cause the then current Custodian to transfer all Collateral in the
Designated Accounts at such time to such account(s) as the Bank shall direct and
(ii) the Grantors hereby acknowledge that the Collateral shall continue to be
subject to the security interest created hereby.
6.12. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, exclusive of choice of law
principles.
6.13. Consent to Jurisdiction; Service of Process. Each Grantor irrevocably
submits to the non-exclusive jurisdiction of any state or federal court sitting
in New York, New York, for itself and in respect of any of its property and, if
a law other than the law of the State of New York, has been chosen to govern a
Letter of Credit, each Grantor also irrevocably submits to the non-exclusive
jurisdiction of any state or federal court sitting in such jurisdiction, in each
case in connection with any suit, action or proceeding relating to this
Agreement or such Letter of Credit. Each Grantor agrees not to bring any action
or proceeding against the Bank in any jurisdiction not described in the
immediately preceding sentence. Each Grantor irrevocably waives any objection to
venue or any claim of inconvenient forum in connection with any such action,
suit or proceeding. Each Grantor agrees that any service of process or other
notice of legal process may be served upon it by mail or hand delivery if sent
to CT Corporation System at 111 Eighth Avenue, New York, NY 10016 which the
Grantors now designate as their authorized agent for the service of process in
the courts in the State of New York. (If no authorized agent is designated in
the space provided above, each Grantor agrees that process shall be deemed
served if sent to its address given for notices under this Agreement.) Each
Grantor agrees that nothing in this Agreement shall affect the Bank's right to
serve process in any other manner permitted by law or to commence legal
proceedings or otherwise proceed against any Grantor in any other jurisdiction.
Each Grantor agrees that final judgment against it in any action or proceeding
shall be enforceable in any other jurisdiction within or outside the United
States of America by suit on the judgment, a certified copy of which shall be
conclusive evidence of the judgment.
6.14. Waiver of Immunity. To the extent any Grantor now has or hereafter
acquires any immunity from jurisdiction of any court or from suit, jurisdiction,
attachment before or after judgment or execution or from any other legal process
with respect to itself or its property, such Grantor irrevocably waives such
immunity with respect to its obligations under this Agreement.
6.15. Set-off. If any Event of Default shall occur and be continuing, the Bank
may set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by the Bank to or for the credit or the account of any of the Grantors
("Deposits")

13

--------------------------------------------------------------------------------



against any and all of the Grantors' obligations under this Agreement,
irrespective of whether or not the Bank shall have made any demand under this
Agreement and although such Deposits or obligations may be unmatured or
contingent. The Bank's rights under this section are in addition to other rights
and remedies (including other rights of set-off) which the Bank may have under
this Agreement or applicable law.


6.16. Currency. For the purpose of or pending the discharge of any of the
Secured Obligations, Bank may convert any monies received, recovered or realised
or subject to application by Bank under this Agreement (including the proceeds
of any previous conversion under this Section 6.16) from their existing currency
of denomination into such other currency of denomination as the relevant Secured
Obligation may be denominated (to the extent of any mismatch at such time, in
the aggregate, between the currencies of such monies and the currencies in which
the relevant Secured Obligations to be discharged are denominated), and any such
conversion shall be effected at the Bank’s then prevailing spot rate of exchange
for obtaining such other currency with the existing currency.


(b)    References herein to any currency extend to any funds of that currency
and for the avoidance of doubt funds of one currency may be converted into
different funds of the same currency.
[Signature Pages Follow]

14

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each of the parties hereto has executed and delivered this
Agreement as of the date first above written.










XL RE LTD


By: _/s/ Mark Twite_______________
Name: Mark Twite
Title: Chief Financial Officer








XL INSURANCE (BERMUDA) LTD


By: _/s/ C. Stanley Lee ______________
Name: C. Stanley Lee
Title: SVP, Chief Financial Officer




XL INVESTMENTS LTD


By: _/s/ C. Stanley Lee ______________
Name: C. Stanley Lee
Title: SVP, Chief Financial Officer







15

--------------------------------------------------------------------------------







CITIBANK, N.A.


By: ___/s/ Peadar Mac Canna __
Name: Peadar Mac Canna
Title: Managing Director









16

--------------------------------------------------------------------------------








SCHEDULE 1


LETTER OF CREDIT VALUE AND BANK’S REQUIREMENTS






--------------------------------------------------------------------------------




 
Bank’s Requirements


 
Description of
component part of Qulifying Collateral




Issuer


Rating


Tenor
Letter of Credit Value
Cash
Cash Deposits held in the Designated Account solely to the extent that such cash
is proceeds of investment property held in the Designated Account
AA- or AA- equivalent or better
N/A
100%
Government & Agency Securities
Securities issued by the US or another OECD (the “Organisation for Economic
Co-operation and Development”) Government, or issued by agencies whose debt
obligations are fully and explicitly guaranteed as to the timely payment of
principal and interest by the full faith and credit of the US or OECD
government, and including securities issued by the FHLMC or FNMA to the extent
the same shall be under the conservatorship of the Federal Housing Finance
Agency.  Government and Agency Securities shall have a maximum tenor of 20
years.  Securities issued by GNMA whose debt obligations are fully and
explicitly guaranteed as to the timely payment of principal and interest by the
full faith and credit of the US Government. GNMA Securities shall have a maximum
tenor of 30 years.
















AA- or AA- equivalent or better
<20 years
90% of the fair market value of such Securities
Multilateral Lending Institution Securities
Multilateral lending institutions or regional development banks including
International Bank for Reconstruction and Development (the World Bank), the
International Finance Corporation, the Inter-American Development Bank, the
Asian Development Bank, the African Development Bank, the European Investment
Bank, the European Bank for Reconstruction and Development and the Nordic
Investment Bank.


AA- or AA- equivalent or better
<20 years
90% of the fair market value of such Securities







--------------------------------------------------------------------------------




No Citigroup Inc, Convertibles, Perpetuals or Warrants will be included in
Qualifying Collateral.


Should an eligible pledged asset be assigned a rating by an agency which is
divergent from the rating assigned by any other agency, the Bank will always
utilise the lowest rating in determining collateral eligibility.


Any Securities that do not comply with the requirements set out above will not
be considered part of the Qualifying Collateral solely for the purposes of
calculating the Collateral Value Requiremet.


Pledged assets constituting “Qualifying Collateral” shall exclude any Financial
Assets issued by Grantors, their corporate parent, its affiliates and its
subsidiaries or any other financial instrument as determined by Bank.






--------------------------------------------------------------------------------








EXHIBIT A
DESIGNATED ACCOUNTS








Grantor
Designated Account
XL Investments
 
XL Re
XLUF01007602
XL Insurance (Bermuda) LTD
 









--------------------------------------------------------------------------------










EXHIBIT B
[FORM OF DESIGNATION OF DESIGNATED ACCOUNT(S)]
This Designation of Designated Accounts(s), dated as of the date set forth
below, is made by the undersigned corporation ("Grantor") to Citibank, N.A.,
(the "Bank") and is delivered pursuant to the Pledge Agreement, dated as of
December 18, 2001 (as amended or supplemented from time to time, the "Pledged
Agreement") between XL Investments Ltd, XL Re Ltd and XL Insurance (Bermuda)
Ltd, as Grantors, and the Bank.
Defined terms used in this Designation and not otherwise defined shall have the
meaning given such terms in the Pledge Agreement.
The following securities accounts maintained by the Grantor with the Custodian
are hereby designated as a Designated Account pursuant to the Pledge Agreement:
[exhibit1041amendedand_image1.gif]
Date:    
For and on Behalf of:
[XL RE LTD][XL INVESTMENTS LTD][XL INSURANCE (BERMUDA) LTD]
By:         
Name: Title:
Copy: Mellon Bank, NA., as Custodian
1 Insert as appropriate.

--------------------------------------------------------------------------------



